FILE COPY



        RE:   Case No.    15-0141                     DATE:    7/13/2015
        COA #:   12-13-00005-CV          TC#:   2012-876-A
STYLE: THE GOOD SHEPHERD HOSPITAL,            INC.
   v.   RONALD   HASTEN   AND   CHARLENE     HASTEN
     Petitioner's motion for rehearing was this day
filed in the above styled and numbered case.




                          HS.   CATHY   S.   LUSK
                                                      )P7\T C
                                                       Jfor\±j<D
                           CLERK, TWELFTH COURT OF APPEALS      >                  »  Hi
                                                                H                  =r C
                           1517 WEST FRONT, SUITE 354           :r_^               o
                                                                                   O
                                                                                      —
                                                                                       2
                                                                <<]
                           TYLER, TX  75702                     M^ C^J>^           a. °
                                                                                   o O
                                                                r-3E               -* c
                                                                  ,—               > 3D


                                                                                   TS o
                                                                                    w -n
                                                                            Ns^    «   >
                                                                5 'in
                                                                                   a   -o
                                                                                   W   T5
                                                                3j\     .    >>_
                                                                7s,   V""^"
                                                                jT      \